Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (7,036,179) to Weihrauch in view of U.S. Patent (2003/0178043) to Gueret.
Regarding independent claim 1, Weihrauch teaches most of the elements of independent claim 1 including a plurality of spreading elements (12) to spread a fluid product (liquid gel or paint) on a work surface (teeth) and the plurality of spreading elements (12) having a first ending part (bottom part) associated with a support element (13) and a second free ending part (top end), opposite to said first ending part (bottom part) and adapted to take and apply said product (liquid gel or paint), that the support element (13) is made of a flexible material (plastic material) (See Col. 9 lines 30-40); and
the plurality of spreading elements (12) present an elongated conformation extending from the support element (13) along a longitudinal developing direction transverse in respect to the support element (13) itself, with the plurality of spreading elements (12) including at least one of natural type and synthetic hair type,. Except, Weihrauch is silent regarding a natural type or synthetic hair type; however, Gueret teaches bristles (15) that are used for applying substances can be made of natural and/or synthetic fibers (See paragraph [0094] of Gueret). Gueret teaches that having bristles of natural and/or synthetic fibers are conventional and such modification to have these types of bristles well known in the art. It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Weihrauch to include natural fibers as taught in Gueret since such types of bristles are well known in the art and routinely used for brushes. 
Weihrauch as modified with Gueret teaches that the support element (13) is deformable by effect of an external force exerted on the same between:
a first configuration of use in which the support element (13) is extended and lies on substantially horizontal plane (See FIG. 2); and
a second configuration of use in which said support element is folded at least partly on itself (See FIG. 3 and Col. 7 lines 54-65 of Weihrauch).
Regarding claim 2, Weihrauch as modified with Gueret teaches claim 2. In particular, Gueret teaches that the spreading elements (15) are associated with said support element (13a) by interposition of a layer of adhesive material (adhesive) of the flexible type (See paragraph [0107] of Gueret). As mentioned above, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Weihrauch to include natural fibers as taught in Gueret since such types of bristles are well known in the art and routinely used for brushes. 
Regarding claim 3, Weihrauch as modified with Gueret teaches that the spreading elements (12) have the first ending parts (bottom end) which are integrally associated with one another to define an attachment surface (11a) to said support element (13) (See FIG. 3 of Weihrauch).
Regarding claim 4, Weihrauch as modified with Gueret teaches that the support element (13) is formed on said attachment surface (11a).
Regarding claim 5, Weihrauch as modified with Gueret teaches that the attachment surface (11a) is associated with that the support element (13) by interposition of said layer of adhesive material (adhesive). As mentioned above, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Weihrauch to include natural fibers as taught in Gueret since such types of bristles are well known in the art and routinely used for brushes.
Regarding claim 6, Weihrauch as modified with Gueret are silent regarding that flexible material has a modulus of elasticity comprised between 0.001 GPa and 0.15 GPa. However, it would have been obvious to modify the flexible material (10) to include an elasticity between 0.001 GPa and 0.15 GPa as a means of preventing breakage. It would have been obvious for one of ordinary skill before the filing of the invention since such modification would have been inevitable due unexpected results in putting the invention to practice. 
Regarding claim 7, Weihrauch as modified with Gueret teaches support element (13) is associable with a grip element (13b) for the movement of said brush (11).
Regarding claim 8, Weihrauch as modified with Gueret teaches that the support element (13) is elastically deformable (See Col. 7 lines 54-65 of Weihrauch).
Regarding claim 9, Weihrauch as modified with Gueret teaches that the support element (13) is plastically deformable (See Col. 7 lines 54-65 of Weihrauch).

Conclusion
2.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on a previous rejection applied in the prior Office Action of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723